DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 23, 24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fukunaga (USP 4351203).
Regarding claim 16, Fukunaga discloses a similar assembly, comprising: a breather assembly (4) with a breather element (4), the breather element (4) comprising at least one entry opening (fig.2, opening facing inside transmission) facing a transmission interior (seen in fig.2) and an outwardly facing exit opening (fig.2, opening at the top of 4); and at least one oil collection element (portion of housing, i.e. flange near 18 reads on a collection element that funnels oil to the breather; as can be seen via the annotated figure below the flange runs circumferentially along the inside of the housing and is used to funnel splashed oil towards breather assembly as dictated by flow lines Q) arranged between the breather element (4) and an oil spray source (2), wherein the breather element is arranged between the oil collection element and a transmission interior wall (as seen in annotated figure below, it is important to note that the wall could be interpreted very broadly as being in various locations, similarly the other elements could be considered as being at least in part in different locations; without being very specific about the location of these elements or their extent then the claim is open to numerous interpretations).  
  
    PNG
    media_image1.png
    295
    437
    media_image1.png
    Greyscale

	Regarding claim 23, Fukunaga discloses the dual clutch transmission of claim 16, wherein the breather element comprises two entry openings (55, 55’) and one exit opening (opening at the top of 4).  
Regarding claim 24, Fukunaga dual clutch transmission (1) of claim 16, wherein the breather element (4, 5) is curved (has curved sections or portions and thus is considered curved).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim(s) 16-18, 20-27, 29-33 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Miyazaki et al. (USpgpub 20040231457) in view of Fukunaga (USP 4351203).
Regarding claim 16, Miyazaki et al. discloses a similar assembly, comprising: a breather assembly (76) with a breather element (76), the breather element (76) comprising at least one entry opening (fig.2, opening facing inside transmission) facing a transmission interior (seen in fig.2) and an outwardly facing exit opening (fig.2, opening at the top of 76); and at least one oil collection element (66, 70) arranged between the breather element (76) and an oil spray source (36).  
Miyazaki fails to explicitly disclose wherein the breather element is arranged between the oil collection element and a transmission interior wall (in other words, a portion of the breather element protruding into the housing).
Fukunaga teaches the concept of providing a deflector (5) which is part of a breather element which is arranged between the oil collection element and a transmission interior wall (as evident in the annotated figures above used for the 102 rejections). The use of this deflector help make the breather element more efficient by improving the ventilation effect and reducing the amount of lubricant exhausted out the cap of the breather (col.2, lines 60+ into col.3, lines 1-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the breather element disclosed in Miyazaki to include a deflector as taught by Fukunaga in order to more efficient by improving the ventilation effect and reducing the amount of lubricant exhausted out the cap of the breather.


    PNG
    media_image2.png
    822
    711
    media_image2.png
    Greyscale


Regarding claim 17, Miyazaki et al. discloses the dual clutch transmission of claim 16, wherein the oil collection element has an annular cross-section (evident from figures 2 and 3).  
(read in light of Applicant’s specification, pot shaped is considered any shape having some resemblance to a pot or container even if it’s a cross section, therefore 70 along with the wall that forms the collection element is pot shaped in cross section).  
Regarding claim 20, Miyazaki et al. discloses the dual clutch transmission of claim 16, wherein the oil collection element is positioned to shield the breather element (seen in fig.2; it is positioned between and shields from oil spray) from oil spray.  
Regarding claim 21, Miyazaki et al. discloses dual clutch transmission of claim 16, wherein the oil collection element separates a breather chamber (inner chamber of breather plug) from a remainder of the transmission interior (as seen in fig.2).  
Regarding claim 22, Miyazaki et al. discloses the dual clutch transmission of claim 16, wherein the oil collection element comprises air passage openings (78 could read on the openings) in a lower half of the oil collection element (see fig.3).  
	Regarding claim 23, Fukunaga discloses the dual clutch transmission of claim 16, wherein the breather element comprises two entry openings (55, 55’) and one exit opening (opening at the top of 4).  
Regarding claim 24, Miyazaki et al. discloses the dual clutch transmission (1) of claim 16, wherein the breather element (46) is curved (the element has curved sections or portions and thus considered to be curved).  
Regarding claim 25, Miyazaki et al. discloses the dual clutch transmission of claim 16, wherein the breather element has a variable cross-section (see annotated figure).

    PNG
    media_image3.png
    748
    579
    media_image3.png
    Greyscale
  
Regarding claim 26, Miyazaki et al. discloses dual clutch transmission of claim 25, wherein the cross-section of the breather element (seen in annotated figure above) enlarges, at least in part, toward a center of the breather element (seen in figure above).  
Regarding claim 27, Miyazaki et al. discloses the dual clutch transmission of claim 16, wherein the at least one entry opening of the breather element faces downwardly (see fig.2).  
Regarding claim 29, Miyazaki et al. discloses the dual clutch transmission of claim 16, wherein the breather element comprises a breather duct (see annotated figure) that encompasses the exit opening and is insertable into a transmission wall (seen in fig.2).  

    PNG
    media_image4.png
    748
    579
    media_image4.png
    Greyscale

Regarding claim 30, Miyazaki discloses the dual clutch transmission of claim 16, wherein the breather assembly is arranged in a clutch bell housing (absent any particular structure of the clutch being claimed, this is not further limiting but rather just interpreted as nomenclature for the housing. Further still the prior art discloses this breather as part of a clutch housing portion in a transmission unit).
Regarding claim 31, Miyazaki discloses the dual clutch transmission of claim 16, wherein the transmission interior wall comprises an intermediate wall between a clutch bell housing and a gear set housing (there would be a planetary gear set to the right of the labeled transmission intermediate wall in the annotated figure for claim 16 above; in addition there is a clutch bell housing on the left side which is the portion of the housing 40 covering the clutches C1, C2).  
(see annotated figure used for claim 16 above).  
Regarding claim 33, Miyazaki discloses the dual clutch transmission of claim 16, wherein the oil collection element defines a central passage opening for receipt of a transmission input shaft (seen in fig.3, oil collection element 68,70 has an opening for input shaft 44).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (USpgpub 20040231457) in view of Fukunaga (USP 4351203), as applied to claim 16 above, and further in view of Nagy (USP 4222283).
Regarding claim 19, Miyazaki et al. fails to disclose the dual clutch transmission of claim 16, wherein the oil collection element is constructed of plastic.  
Nagy teaches the concept of providing an oil collection element (171) which is formed out of plastic (col.6, lines 1-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified oil collection element disclosed in Miyazaki et al. to be made of plastic as taught/suggested in Nagy in order to provide the predictable result of making the element lighter and providing the same result of collecting oil.
Furthermore, it is old and well known to make these elements out of plastics for various obvious design reasons from weight to ease of construction to cost, etc.
Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. 

Due to Applicants amendment a further new grounds of rejection has been made to remedy the deficiency in Miyazaki. Please see the new rejections made above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


(PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656